OPINION
HATHAWAY, Chief Judge.
Pinal Sanitary District has brought this appeal to challenge an order of the trial court which invalidated the act of the Gila County Board of Supervisors in forming the District.
The Pinal Sanitary District was established by the Gila County Board of Supervisors on May 7, 1979. On October 18, 1979, appellant filed a special action against the supervisors questioning the jurisdiction and actions of the board in forming appellant. After a hearing, the judgment declaring appellant’s existence invalid was entered. The board of supervisors has filed no responsive brief in this court. However, we do not believe appellant has raised a debatable issue.
A.R.S. Sec. 36-1301(A) states in part: “A. A sanitary district may be established in an unincorporated town or settlement by the board of supervisors of the county in which the proposed district is located. ... (Emphasis supplied)
This statute gives the board of supervisors the power to create the district.
A.R.S. Sec. 36-1302(A) states:
“A. A petition requesting that a sanitary district be established by a board of supervisors may be filed with the clerk of the board if signed by a majority of the persons owning real property or by the owners of fifty-one per cent or more of the real property within the proposed district. The petition shall be verified by one of the petitioners and accompanied by a plat or sketch indicating the approximate areas and boundaries of the district.”
It sets forth the method of creating the district so that the board of supervisors can exercise the powers given to it under A.R.S. Sec. 36-1301. The method set forth in A.R.S. Sec. 36-1302 is the exclusive way to create a sanitary district.
Affirmed.
HOWARD and RICHMOND, JJ., concur.